PER CURIAM.
We reject appellant’s contention that the record herein does not provide a legally sufficient basis for the trial court’s reason for departure. See State v. Jones, 530 So.2d 53 (Fla.1988).
The parties agree that the trial court erroneously sentenced the defendant under the amended habitual offender statute. The parties also agree that at resentencing the trial court must set forth specific factual findings indicating why an extended term is necessary for the protection of the public, pursuant to the requirements of section 775.084(4)(a), Florida Statutes (1987).
Accordingly, we reverse and remand for resentencing pursuant to section 775.-084(4)(a), Florida Statutes (1987).
GLICKSTEIN and POLEN, JJ., concur.
ANSTEAD, J., concurs specially with opinion.